SHARPE, J.
When as in this case a cause of action is transitory in its nature, it may be sued on wherever ■within the State the . defendant may be personally served with process though he be a non-resident and only transiently here, provided Inis presence within the jurisdiction be not obtained by fraud or duress.—Smith v. Gibson, 83 Ala. 284; Story’s Con. Laws, §§ 554, 581. The principle is the same though the plaintiff as well as the defendant is a foreigner.—Peabody v. Hamilton, 106 Mass. 217; 76 Am. Dec. 667; Barrell v. Benjamin, 15 Mass, 354; Roberts v. Knights, 7 Allen, 449; Rice v. Brown, 81 Me. 56; Alley v. Caspari, 80 Me. 234.
The decisions in Pullman Palace Car Co. v. Harrison, 122 Ala. 149, and other cases cited for appellant where foreign corporations are defendants, are without application where a natural person is the defendant. *622Those cases involved the construction of statutes providing a mode for suing such corporations here, which coukf not be done in the absence of statute, for the reason that a corporation cannot move from or exist out. of the State of its creation. The city court had jurisdiction of the subject-matter of the suit as well as of' the defendant’s person.
The statute of limitations does not begin to run' against actions for 'the enforcement of contracts until the debtor is within the reach of .process so that suit may 'be commenced against him here. That clause-(Code', § 2805) which saves from the -statute’s operation the period during which the debtor is absent from the State, applies -as well, to contracts made in another-State and where the debtor has never been a resident of this State, -as to contracts made here and where debtors domiciled here, absent themselves. Section 2805-of the Code is but a condensation of the -saving clause found in the statute originally adopted in this State-(See Aik. Dig. p. 271, § 74) and this court has uniformly construed the provision in accordance with -the proposition we have -stated.—Towns v. Bardwell, 1 Stew. & Port. 36; Smith v. Bond, 8 Ala. 386; State Bank v. Seawell, 18 Ala. 616; Wright v. Strauss, 73 Ala. 227; Holley v. Coffee, 123 Ala. 106; See also Ang. on Lim. pp. 214-217 and notes.
Decisions construing similar statutes may be found1 elsewhere 'which are not in harmony with those of our-court 'and this is so notably in Texas where the courts-seem to have followed the majority -opinion in Snoddy v. Cage, 5 Tex. 106, which held that the absence of a non-resident who had never been suable there after the cause of action accrued, was not the absence which the-statute intended should -be -deducted from the period allowed for suit and consequently did n-ot prevent the-statute from running in favor of the debtor; but that such -construction was -opposed t-o the current of decisions both English and American is shown -in the -able-dissenting opinion rendered in that case.
As a general rule, facts are deemed relevant as evidence which logically tend to prove or disprove the fact in issue, yet the rule does not require the admission of' *623facts bearing so remotely upon the issue that they afford. merely a conjectural inference concerning the main fact. To do so would be to conduct inquiry into collateral matters whereby the trial of the main issue would be embarrassed rather than aided.—1 Greenl. Ev. §§ 52, 448; Brewer v. Watson, 65 Ala. 88. The defendant’s financial condition whatever it may have been would have furnished no reliable inference as to whether he made the contract on Which -the suit was based which was the main question of fact in dispute.—Langworthy v. Goodall, 76 Ala. 325.
Upon the -same principle evidence that defendant was acting for Kenebeck in-building the railroad for which the timber and work sued for are claimed to have been furnished, was inadmissible. The dispute was, not as to the capacity in which the defendant dealt with the plaintiff but, as to whether he dealt with the plaintiff at all, which fact was affirmed by the plaintiff and denied by the defendant -and in that dispute relations between the defendant and Kenebeck were not involved.
In our opinion the evidence fully sustains the judgment rendered by the trial court, and it will be affirmed.